        Case 1:20-bk-11006-VK Doc 126 Filed 08/06/20 Entered 08/06/20 21:23:59                                                Desc
                            Imaged Certificate of Notice Page 1 of 9
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 20-11006-VK
Lev Investments, LLC                                                                                       Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-1                  User: admin                        Page 1 of 2                          Date Rcvd: Aug 04, 2020
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 06, 2020.
db             +Lev Investments, LLC,   13854 Albers Street,   Sherman Oaks, CA 91401-5811

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 06, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 4, 2020 at the address(es) listed below:
              Caroline Renee Djang (TR)    caroline.djang@bbklaw.com,
               C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
              David A Tilem    on behalf of Interested Party David Tilem davidtilem@tilemlaw.com,
               DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau
               @tilemlaw.com
              David A Tilem    on behalf of Interested Party    Courtesy NEF davidtilem@tilemlaw.com,
               DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau
               @tilemlaw.com
              David B Golubchik    on behalf of Interested Party    Courtesy NEF dbg@lnbyb.com,
               stephanie@lnbyb.com
              David B Golubchik    on behalf of Defendant    Lev Investments, LLC dbg@lnbyb.com,
               stephanie@lnbyb.com
              David B Golubchik    on behalf of Debtor    Lev Investments, LLC dbg@lnbyb.com, stephanie@lnbyb.com
              James R Felton    on behalf of Interested Party    Courtesy NEF jfelton@gblawllp.com,
               nknadjian@gblawllp.com
              John Burgee     on behalf of Interested Party    Courtesy NEF jburgee@bandalaw.net
              John Burgee     on behalf of Cross-Claimant Michael Leizerovitz jburgee@bandalaw.net
              John Burgee     on behalf of Defendant    SENSIBLE CONSULTING AND MANAGEMENT, INC.
               jburgee@bandalaw.net
              John Burgee     on behalf of Defendant RUVIN FEYGENBERG jburgee@bandalaw.net
              John Burgee     on behalf of Defendant MICHAEL LEIZEROVITZ jburgee@bandalaw.net
              Juliet Y Oh    on behalf of Defendant    Lev Investments, LLC jyo@lnbrb.com, jyo@lnbrb.com
              Juliet Y Oh    on behalf of Interested Party    Courtesy NEF jyo@lnbrb.com, jyo@lnbrb.com
              Juliet Y Oh    on behalf of Plaintiff    Lev Investments, LLC jyo@lnbrb.com, jyo@lnbrb.com
              Juliet Y Oh    on behalf of Debtor    Lev Investments, LLC jyo@lnbrb.com, jyo@lnbrb.com
              Katherine Bunker     on behalf of U.S. Trustee    United States Trustee (SV) kate.bunker@usdoj.gov
              Lisa D Angelo    on behalf of Cross Defendant Lisa Lisitsa langelo@murchisonlaw.com,
               cthomas@murchisonlaw.com
              Lisa D Angelo    on behalf of Cross Defendant    Lisitsa Law, Inc. langelo@murchisonlaw.com,
               cthomas@murchisonlaw.com
              Lisa D Angelo    on behalf of Creditor Gina Lisitsa langelo@murchisonlaw.com,
               cthomas@murchisonlaw.com
              Lisa D Angelo    on behalf of Creditor    Lisitsa Law, Inc. langelo@murchisonlaw.com,
               cthomas@murchisonlaw.com
              Michael Shemtoub     on behalf of Interested Party Mariya Ayzenberg michael@lexingtonlg.com
              Michael Shemtoub     on behalf of Plaintiff MARIYA AYZENBERG michael@lexingtonlg.com
              Michael Shemtoub     on behalf of Plaintiff    FR LLC michael@lexingtonlg.com
              Michael Shemtoub     on behalf of Interested Party Mikhail Kemel michael@lexingtonlg.com
              Michael Shemtoub     on behalf of Cross Defendant Mikhail Kemel michael@lexingtonlg.com
              Michael Shemtoub     on behalf of Cross Defendant    Real Property Trustee, Inc.
               michael@lexingtonlg.com
              Michael Shemtoub     on behalf of Creditor Thomas D Sands michael@lexingtonlg.com
       Case 1:20-bk-11006-VK Doc 126 Filed 08/06/20 Entered 08/06/20 21:23:59                     Desc
                           Imaged Certificate of Notice Page 2 of 9


District/off: 0973-1         User: admin                 Page 2 of 2                  Date Rcvd: Aug 04, 2020
                             Form ID: pdf042             Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Thomas D Sands   on behalf of Cross Defendant   Real Property Trustee, Inc.
               thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
              Thomas D Sands   on behalf of Interested Party Mariya Ayzenberg thomas@thesandslawgroup.com,
               thomas@thesandslawgroup.com
              Thomas D Sands   on behalf of Cross Defendant Mikhail Kemel thomas@thesandslawgroup.com,
               thomas@thesandslawgroup.com
              Thomas D Sands   on behalf of Creditor Thomas D Sands thomas@thesandslawgroup.com,
               thomas@thesandslawgroup.com
              Thomas D Sands   on behalf of Interested Party   Courtesy NEF thomas@thesandslawgroup.com,
               thomas@thesandslawgroup.com
              Thomas D Sands   on behalf of Interested Party Mikhail Kemel thomas@thesandslawgroup.com,
               thomas@thesandslawgroup.com
              United States Trustee (SV)   ustpregion16.wh.ecf@usdoj.gov
                                                                                            TOTAL: 35
Case 1:20-bk-11006-VK Doc 126 Filed 08/06/20 Entered 08/06/20 21:23:59                          Desc
                    Imaged Certificate of Notice Page 3 of 9


     1   DAVID B. GOLUBCHIK (SBN 185520)
         JULIET Y. OH (SBN 211414)
     2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.                    FILED & ENTERED
     3   10250 Constellation Boulevard, Suite 1700
         Los Angeles, California 90067
     4   Telephone: (310) 229-1234                                          AUG 04 2020
         Facsimile: (310) 229-1244
     5   Email: DBG@LNBYB.COM; JYO@LNBYB.COM                           CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
     6                                                                 BY Bever      DEPUTY CLERK
         Proposed Attorneys for Chapter 11 Debtor and
         Debtor-in-Possession
     7
                                                                CHANGES MADE BY COURT
     8
                               UNITED STATES BANKRUPTCY COURT
     9
                                CENTRAL DISTRICT OF CALIFORNIA
    10
                                 SAN FERNANDO VALLEY DIVISION
    11

    12

    13   In re:                                          Case No.: 1:20-bk-11006-VK

    14   LEV INVESTMENTS, LLC,                           Chapter 11
    15            Debtor and Debtor in Possession.
    16                                                   ORDER DENYING MOTION FOR AN
                                                         25'(548$6+,1*³NOTICE OF
    17                                                   DEPOSITION OF PERSON MOST
                                                         KNOWLEDGEABLE OF THE SANDS LAW
    18                                                   GROUP APLC AND REQUEST FOR
                                                         352'8&7,212)'2&80(176´
    19                                                   INITIATED BY THE DEBTOR IN
    20                                                   POSSESSION AND DMITRI
                                                         LIOUDKOVSKI AND HIS ATTORNEY
    21                                                   DAVID B. GOLUBCHIK; REQUEST FOR
                                                         SANCTIONS IN THE AMOUNT OF $4500
    22                                                   AGAINST DMITRI LIOUDKOVSKI AND
                                                         DAVID B. GOLUBCHIK FOR SEEKING
    23                                                   DISCOVERY IN A SUBCHAPTER V
    24                                                   PROCEEDING WITHOUT ANY
                                                         AUTHORITY FOR SUCH A DEPOSITION
    25                                                   WITHOUT COURT APPROVAL AND FOR
                                                         NOT SERVING THE MOVING PARTY
    26                                                   WITH THE DEPOSITION NOTICE;
                                                         REQUEST THAT THE COURT MAKE A
    27
                                                         FINDING THAT BY REQUESTING A
    28


                                                     1
Case 1:20-bk-11006-VK Doc 126 Filed 08/06/20 Entered 08/06/20 21:23:59                          Desc
                    Imaged Certificate of Notice Page 4 of 9


     1                                                       DEPOSITION OF A FORMER ATTORNEY
                                                             FOR THE DEBTOR AND DMITRI
     2                                                       LIOUDKOVSKI, THAT THEY HAVE BOTH
     3                                                       WAIVED ALL ATTORNEY CLIENT
                                                             PRIVILEGES; CAL EVID. CODE § 912
     4
                                                             [RELATES TO DOC. NO. 51]
     5
                                                             Hearing:
     6                                                       Date: July 23, 2020
     7                                                       Time: 1:30 p.m.
                                                             3ODFH&RXUWURRP³´
     8                                                               21041 Burbank Boulevard
                                                                     Woodland Hills, California 91367
     9
    10

    11

    12          A hearing was held on July 23, 2020 at 1:30 p.m. (WKH³Hearing´ before the Honorable
    13   Victoria S. Kaufman, United States Bankruptcy Judge for the Central District of California, San
    14   Fernando Valley 'LYLVLRQLQ&RXUWURRP³301´ORFDWHGDW1041 Burbank Boulevard, Woodland
    15   Hills, California 91367, for the Court to consider that certain Motion For An Order Quashing
    16   ³1RWLFH 2I 'HSRVLWLRQ 2I 3HUVRQ 0RVW .QRZOHGJHDEOH 2I 7KH 6DQGV /DZ *URXS $3/& $QG
    17   5HTXHVW )RU 3URGXFWLRQ 2I 'RFXPHQWV´ ,QLWLDWHG %\ 7KH 'HEWRU ,n Possession And Dmitri
    18   Lioudkovski And His Attorney David B. Golubchik; Request For Sanctions In The Amount Of
    19   $4500 Against Dmitri Lioudkovski And David B. Golubchik For Seeking Discovery In A
    20   Subchapter V Proceeding Without Any Authority For Such A Deposition Without Court
    21   Approval And For Not Serving The Moving Party With The Deposition Notice; Request That
    22   The Court Make A Finding That By Requesting A Deposition Of A Former Attorney For The
    23   Debtor And Dmitri Lioudkovski, That They Have Both Waived All Attorney Client Privileges;
    24   Cal Evid. Code § 912 [DoF1R@ WKH³Motion´ filed on June 25, 2020 by The Sands Law
    25   Group, APLC in the chapter 11 bankruptcy case of Lev Investments, LLC, the debtor and
    26   debtor in possession in herein ³Debtor´   $ppearances at the Hearing on the Motion were
    27   made as set forth on the record of the Court.
    28


                                                         2
Case 1:20-bk-11006-VK Doc 126 Filed 08/06/20 Entered 08/06/20 21:23:59                          Desc
                    Imaged Certificate of Notice Page 5 of 9


     1          The Court, having considered the Motion, the opposition to the Motion filed by the

     2   Debtor [Doc. No. 91], aQGDOOPDWWHUVRIUHFRUGLQWKH'HEWRU¶VFKDSWHUEDQNUXSWF\FDVHDQG

     3   for the reasons set forth in the tentative ruling of the Court [doc. 113] (a true and correct copy of

     4   which is attached as ([KLELW³$´ hereto), which is adopted as the final ruling of the Court,
     5          IT IS HEREBY ORDERED that the Motion is denied in its entirety.

     6                                                    ###

     7

     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23 Date: August 4, 2020

    24

    25

    26
    27

    28


                                                      3
Case 1:20-bk-11006-VK Doc 126 Filed 08/06/20 Entered 08/06/20 21:23:59                          Desc
                    Imaged Certificate of Notice Page 6 of 9




                              United States Bankruptcy Court
                               Central District of California
                                      San Fernando Valley
                                Judge Victoria Kaufman, Presiding
                                    Courtroom 301 Calendar

 Thursday, July 23, 2020                                                        Hearing Room       301

 1:30 PM
 1:20-11006    Lev Investments, LLC                                                         Chapter 11

     #6.00     Motion for an order quashing "Notice of deposition,
               of person most knowledeable of The Sands Law Group APLC and
               request for production of documents" Initiated by the Debtor-In-Possession
               and Dmitri Lioudkovski and his attorney David B. Golubchik

                                    Docket        51

   Tentative Ruling:
       Deny.

       Given that the Court resolved the contested matter from which this discovery dispute
       arose, the debtor’s notice of deposition and the motion to quash that notice are moot.

       The movant did not timely file a reply to the debtor’s opposition. To the extent the
       movant is still requesting sanctions against the debtor, the request is denied. The
       movant requests sanctions on two bases: (A) failure to comply with Local Bankruptcy
       Rule ("LBR") 7026-1(c); and (B) failure to send a notice to Gina Lisitsa under
       California Code of Civil Procedure ("CCP") § 1987.2.

       Pursuant to LBR 7026-1(c)(1):

               Unless excused from complying with this rule by order of the court for
               good cause shown, a party must seek to resolve any dispute arising
               under FRBP 7026-7037 or FRBP 2004 in accordance with this rule.

       LBR 7026-1(c)(2) requires the following:

               Prior to the filing of any motion relating to discovery, counsel for the
               parties must meet in person or by telephone in a good faith effort to
               resolve a recovery dispute. It is the responsibility of counsel for the
               moving party to arrange the conference. Unless altered by agreement
               of the parties or by order of the court for cause shown, counsel for the
               opposing party must meet with the counsel for the moving party within
               7 days of service upon counsel of a letter requesting such meeting and


 7/22/2020 2:31:24 PM                         Page 6 of 14
Case 1:20-bk-11006-VK Doc 126 Filed 08/06/20 Entered 08/06/20 21:23:59                              Desc
                    Imaged Certificate of Notice Page 7 of 9




                               United States Bankruptcy Court
                                Central District of California
                                      San Fernando Valley
                                Judge Victoria Kaufman, Presiding
                                    Courtroom 301 Calendar

 Thursday, July 23, 2020                                                          Hearing Room         301

 1:30 PM
 CONT...       Lev Investments, LLC                                                            Chapter 11
               specifying the terms of the discovery order to be sought.

       (emphasis added). Should no resolution be reached, LBR 7026-1(c)(3) requires the
       parties provide a joint stipulation between the parties setting forth the disputed issues.

       The movant contends that the debtor did not respond to its efforts to meet and confer.
       However, in a declaration attached to the motion, Thomas Sands appears to state that
       the debtor did not respond to meet and confer requests regarding the movant’s
       unrelated request for an examination under Federal Rule of Bankruptcy Procedure
       2004. There is nothing in the record demonstrating that the movant attempted to meet
       and confer with the debtor regarding this discovery dispute.

       The movant cites CCP § 1987.2 as an alternative basis for sanctions, asserting that the
       debtor sought to obtain private information about Ms. Lisitsa, and that the debtor
       should have sent a consumer notice to Ms. Lisitsa regarding the debtor’s discovery
       requests. However, under CCP § 1985.3(a)(3), the debtor does not qualify as a
       "subpoenaing party" required to send such a notice because a "subpoenaing party" is
       defined as "the person or persons causing a subpoena duces tecum to be issued or
       served in connection with any civil action or proceeding pursuant to this code…."
       (emphasis added). "[T]his code" refers to the CCP. Given that the contested matter at
       issue was the Motion to Disqualify, which was based entirely on federal law, the CCP
       is inapplicable. See, e.g. Kaur v. City of Lodi, 2016 WL 10679575, at *1 (E.D. Cal.
       Jan. 28, 2016) ("Cal. Civ. Proc. Code § 1985.3(a) is, by its terms, inapplicable to
       subpoenas issued in federal court cases.").

       In addition, a consumer entitled to such notice "means any individual, partnership of
       five or fewer persons, association, or trust which has transacted business with, or has
       used the services of, the witness or for whom the witness has acted as agent or
       fiduciary." CCP § 1985.3(a)(2). Nothing in the record before the Court suggests that
       the movant acted as an agent or fiduciary for Ms. Lisitsa.

       Finally, the notice of deposition requested production of documents, correspondence
       and materials between the movant and Ms. Lisitsa "with respect to the Debtor
       including, without limitation, any managers or members of the Debtor." Notice of
       Deposition, p. 3 (emphasis added). Given that the request pertains solely to materials
       related to the debtor and/or its members, it is unclear which of Ms. Lisitsa’s "private


 7/22/2020 2:31:24 PM                          Page 7 of 14
Case 1:20-bk-11006-VK Doc 126 Filed 08/06/20 Entered 08/06/20 21:23:59                      Desc
                    Imaged Certificate of Notice Page 8 of 9




                               United States Bankruptcy Court
                                Central District of California
                                      San Fernando Valley
                                Judge Victoria Kaufman, Presiding
                                    Courtroom 301 Calendar

 Thursday, July 23, 2020                                                     Hearing Room        301

 1:30 PM
 CONT...        Lev Investments, LLC                                                       Chapter 11
       affairs" were at risk of exposure. Consequently, the movant has not provided cause to
       sanction the debtor.

       The Court will deny the movant’s request for sanctions and will deny as moot the
       movant’s request to quash the notice of deposition.

       The debtor must submit an order within seven (7) days.

                                      Party Information
   Debtor(s):
        Lev Investments, LLC                      Represented By
                                                    David B Golubchik
                                                    Juliet Y Oh
   Trustee(s):
        Caroline Renee Djang (TR)                  Pro Se




 7/22/2020 2:31:24 PM                        Page 8 of 14
Case 1:20-bk-11006-VK Doc 126 Filed 08/06/20 Entered 08/06/20 21:23:59   Desc
                    Imaged Certificate of Notice Page 9 of 9


     1

     2

     3

     4

     5

     6                           (;+,%,7³$´
     7

     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27

    28
